United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3126
                                    ___________

Marilyn Brosnahan,                   *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of South Dakota.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                          Submitted: June 9, 2003
                              Filed: July 15, 2003
                                   ___________

Before BOWMAN, BEAM, and BYE, Circuit Judges.

BYE, Circuit Judge.

       Marilyn Brosnahan appeals the district court’s order affirming the denial of
disability insurance benefits. In her July 1998 application, Brosnahan alleged
disability since April 1997 from a back injury, fibromyalgia,1 fatigue, and pain-related

      1
       Fibromyalgia, a chronic condition recognized by the American College of
Rheumatology (ACR), is inflammation of the fibrous and connective tissue, causing
long-term but variable levels of muscle and joint pain, stiffness, and fatigue.
Diagnosis is usually made after eliminating other conditions, as there are no
confirming diagnostic tests. According to the ACR’s 1990 standards, fibromyalgia
is diagnosed based on widespread pain with tenderness in at least eleven of eighteen
sites known as trigger points. Treatments for fibromyalgia include cold and heat
depression, irritability, and concentration and sleeping difficulties. The issues on
appeal are whether (1) Brosnahan is disabled under the listing for affective disorders,
see 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.04 (2003), (2) the administrative law
judge (ALJ) properly discounted the opinion of a psychologist about Brosnahan’s
residual functional capacity, and (3) the ALJ’s credibility findings are supported by
substantial evidence. We reverse as to the issue of credibility findings.

                                           I

       According to Brosnahan’s testimony at a May 2000 administrative hearing, she
was almost forty-seven and had earned a GED. She had last worked in April 1997
as a home-health-care provider, although she had had pain since a June 1996 job
injury. By the time of the hearing she had widespread pain, flu-like stiffness and
soreness, depression, memory and concentration problems, problems using her arms
and hands, insomnia, and fatigue; her symptoms varied in frequency and intensity.
Her medications included two analgesics, which she used according to her pain level,
and two antidepressants; she believed they had caused her to have problems with
vision, to lose her balance, and to feel “dopey.”

       Brosnahan further testified that her functional ability was unpredictable. She
had perhaps twenty good days a month. Occasionally, on bad days, she could get out
of bed only to use the bathroom and to take medicine. She napped several hours most
days, and she drove some, although at times she had to pull over to rest or to have
someone else drive. She tried to get out of the house, but at times her fatigue, pain,
and weakness had caused her to cancel plans--including two doctor’s appointments,
after which she had hesitated to reschedule. She liked being around people, and had


application, massage, exercise, trigger-point injections, proper rest and diet, and
medications such as muscle relaxants, antidepressants, and anti-inflammatories. See
Jeffrey Larson, Fibromyalgia, in 2 The Gale Encyclopedia of Medicine 1326-27
(Jacqueline L. Longe et al. eds., 2d ed. 2002).
                                          -2-
taken a two-day trip, but if she did not feel well she wanted to be alone. She tried to
walk each day, and had on occasion walked two miles without resting. She also had
used a treadmill and exercise bike, but after doing so for a couple of days she ended
up in bed. Her family helped with household chores; she had problems reaching and
bending, and it bothered her to lift even thirteen pounds. However, she did cook
simple meals, grocery shop and vacuum a little, and she did do dishes and laundry
when she could. Although she had asked her doctors in 1999 if she could try using
her self-propelled lawn mower, and she had tried to do so, she stopped after mowing
only for a little while.

       The medical records reflect that in June 1996, Brosnahan reported to an
internist that she suffered shoulder and back pain after lifting a home-health client.
Despite prescription medications, trigger-point injections, and physical therapy,
Brosnahan continued to complain of back pain, which had worsened by the time she
quit her job in April 1997. Throughout 1997 Brosnahan continued to seek care for
her back pain from the internist and from rehabilitation specialist Brett Lawlor. She
twice reported an inability to cope with her pain, and she also reported sleep
dysfunction, swelling in her back, and anxiety. The physicians found multiple tender
areas and spasms, and after an MRI showed minimal disk problems, the physicians
diagnosed fibromyalgia, for which they prescribed physical therapy, exercise, a
nonsteroidal anti-inflammatory, antidepressants, and counseling. Meanwhile, in fall
1997 Brosnahan saw a psychologist for pain management; he diagnosed adjustment
disorder with depressive features.

      In January 1998 Brosnahan first saw rheumatologist James Englebrecht, who
noted blood tests for arthritis had been normal, found multiple consistent and
reproducible tender points, and prescribed a different anti-inflammatory. Brosnahan
also underwent a functional capacity evaluation (FCE), which indicated that she
could occasionally bend, stoop, squat, climb, crouch, and kneel; could frequently
balance, walk long distances, and crawl; could sit for four to five hours, and stand for

                                          -3-
four hours at forty- to fifty-five-minute intervals; and could walk for five to six hours.
The lifting, carrying, pushing, and pulling restrictions were up to thirty-nine pounds
occasionally and up to twenty-four pounds frequently, and Brosnahan was limited to
using her upper extremities in hourly intervals for a seven-hour total. Dr. Lawlor,
who was treating Brosnahan for her mechanical low-back pain, opined that the FCE
findings were “appropriate,” noting they were not related to her fibromyalgia, which
could cause more marked limitations.

        About monthly during the remainder of 1998, Brosnahan saw Dr. Englebrecht
(for fibromyalgia) and Dr. Lawlor, reporting at times some improvement and at times
a flare-up of pain, fatigue, joint stiffness, aching, and variable sleep patterns, as well
as medication ineffectiveness. Medication changes were made twice due to
gastrointestinal symptoms. In August Dr. Englebrecht noted fair-to-good clinical
control of the fibromyalgia, despite finding multiple tender points. Brosnahan’s
counsel sent her to psychologist Leslie Fiferman and to a rehabilitation consultant.
Based on testing, a mental-status examination, and interviews, Dr. Fiferman assessed
low-average to average intelligence; social withdrawal; some memory, attention,
concentration, and verbal-fluency problems; mild anxiety; and mildly impaired
judgment and insight. She diagnosed recurrent and severe major depression, and
dementia from chronic pain syndrome. Dr. Fiferman opined Brosnahan was
moderately to severely disabled, as her emotional function was moderately to severely
impaired, and her cognitive and social functions were moderately impaired.
Assessing anxiety, depression, concentration and attention difficulties, and pain
behaviors, the rehabilitation specialist opined that Brosnahan was limited to part-
time, insubstantial, or sporadic employment due to her physical inability to work
consistently.

       Social Security Administration physicians and psychologists determined, based
on August and October record reviews, that Brosnahan’s mental impairments were
not severe, and that she could lift, carry, push, or pull twenty pounds occasionally and

                                           -4-
ten pounds frequently; could sit, stand, or walk six hours in a workday; and could
occasionally climb, balance, stoop, kneel, crouch, or crawl. In December Dr.
Englebrecht noted that increasing exercise within the FCE restrictions would help
Brosnahan’s fibromyalgia the most.

       In 1999 Brosnahan saw Dr. Englebrecht twice and Dr. Lawlor once, and she
had a diagnostic test in September which indicated that an intervertebral disk was not
the source of her pain. In April Brosnahan reported increased generalized discomfort
and sleeping difficulties, and Dr. Englebrecht found more tender points and
encouraged exercise. In August Brosnahan told Dr. Lawlor her comfort varied and
her medications were reasonably effective, but her pain had increased after a long
walk. That same month, Dr. Englebrecht found her persistent fibromyalgia under
control, but noted decreased energy.

       In 2000 Brosnahan complained to Dr. Englebrecht in January of the
unpredictability and variability of her achiness, stiffness, and fatigue. He
nevertheless found she was doing “reasonably well considering the gravity of her
condition.” In April Dr. Lawlor noted Brosnahan’s mechanical low-back pain had
resolved but she had developed tendonitis in her shoulder after falling. Brosnahan
told him she was not taking medication regularly and she was exercising more. Dr.
Fiferman conducted additional tests in June which revealed scores in the fifth to
seventy-third percentile on thirteen memory-related areas, and moderate to severe
depression. She recommended psychotherapy as she had in August 1998, and opined
that Brosnahan was unemployable as her symptoms worsened unpredictably, and that
while her impairments in memory and most other psychological areas were mild to
moderate, impairments in most of her remaining functional domains were moderate
to severe.

      At the hearing, the ALJ posed the following hypothetical to a vocational expert
(VE). He described a claimant of Brosnahan’s age and education who could perform

                                         -5-
light or sedentary work with the following limitations and capabilities: postural
shifts; only occasional stooping, crouching, and repetitive upper-extremity movement,
but frequent interaction with others, and frequent grasping requiring fine dexterity;
no climbing, balancing, twisting, kneeling, driving, or crawling; no exposure to
heights, dangerous machinery, or temperature extremes; and “moderate” (ability to
function satisfactorily) restrictions in attention, concentration, and capacity to follow
work rules. The VE opined such a claimant could work as a first-aid attendant, food-
and-beverage order clerk, addresser, or arcade attendant; if the grasping with fine
dexterity were changed to occasional, the claimant could work as a call-out operator,
surveillance-system monitor, or photo-booth or rental clerk. The identified jobs were
available in substantial numbers nationally and in South Dakota. The VE further
testified that if the claimant could not perform reliably on a full-time basis due to pain
and fatigue, or if her attention or concentration were seriously limited, she could not
work, and even one absence a month in an unskilled job was a problem.

        In his adverse decision, the ALJ found (1) Brosnahan’s disk disease,
fibromyalgia, tendonitis, myofascial pain syndrome, adjustment disorder with
depressive features, major depression, and pain-related dementia, were severe, but not
of listing-level severity, alone or in combination; (2) her subjective complaints were
not fully credible; (3) her residual functional capacity was as described in the
hypothetical (plus she was limited to following simple instructions and working in
a low-stress environment); and (4) she could not perform her past relevant work, or
perform a full range of light work, see 20 C.F.R. § 404.1567(b) (2003) (light work
involves lifting or carrying up to twenty pounds occasionally and ten pounds
frequently, and good deal of walking or standing, or sitting most of time with some
pushing and pulling of arm or leg controls), but she could perform the jobs the VE
identified. In a psychiatric review technique form, the ALJ found slight limitations
in daily-living activities and social functioning; “often” deficiencies in concentration,
persistence, and pace; and no episodes of deterioration or decompensation at work or
in work-like settings. The Appeals Council denied review, after considering

                                           -6-
additional records from neurologist Robert Finley, who saw Brosnahan in October
2000 for variable and worsening confusion and memory loss. Dr. Finley’s “mini
mental status exam” and all other areas examined--motor and sensory function,
reflexes, gait, and coordination--as well as a brain MRI, were normal. Brosnahan
sought judicial review, and the district court upheld the Commissioner’s ruling.

                                          II

       On review our role is to determine whether the Commissioner’s findings are
supported by substantial evidence on the record as a whole; substantial evidence is
less than a preponderance, but enough that a reasonable mind would find it adequate
to support the Commissioner’s decision. See Krogmeier v. Barnhart, 294 F.3d 1019,
1022 (8th Cir. 2002). In determining whether substantial evidence exists, we
consider not only evidence that supports the Commissioner’s decision, but also
evidence that detracts from it. See Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir.
2000) (when Appeals Council denies review after considering new evidence, this
court also reviews new evidence in making substantial-evidence determination).

                                         III

       Brosnahan contends she is disabled under Listing 12.04 (affective disorders).
See Shontos v. Barnhart, 328 F.3d 418, 423-24 (8th Cir. 2003) (at step three of five-
step process, Commissioner must determine whether claimant’s impairment meets or
equals one of listed impairments; claimant whose impairment meets medical criteria
of listed impairment is presumptively disabled and no further inquiry is required).
However, we agree with the ALJ that Brosnahan fails to meet at least two of the
Listing’s “B” requirements, namely (1) marked2 restriction in daily-living activities;


      2
       “Marked” means several activities or functions are impaired, or one is
impaired such that it interferes seriously with the ability to function independently,
                                         -7-
(2) marked difficulties in social functioning; (3) marked difficulties in concentration,
persistence, or pace; and (4) repeated, extended episodes of decompensation. See 20
C.F.R. Pt. 404, Subpt. P, App. 1, § 12.04 (2003) (claimant must meet category A
requirements and at least two category B requirements). Specifically, Dr. Fiferman
found Brosnahan’s impairments in memory and most other psychological areas to be
only mild to moderate, Brosnahan testified that she socialized some, and there is no
evidence in the record of decompensation.

                                          IV

       Brosnahan also contends that the ALJ erred by discounting psychologist
Fiferman’s June 2000 opinion, namely, that Brosnahan could not work because her
symptoms worsened unpredictably, and that while her impairments in memory and
most other psychological functioning were mild to moderate, impairments in most of
her remaining functions were moderate to severe. The ALJ discounted the opinion
because it was based partly on consideration of physical impairments, an area outside
Dr. Fiferman’s expertise, and in any event, the final determination of disability was
for the ALJ. Cf. Krogmeier, 294 F.3d at 1023 (ALJ properly disregarded treating
psychiatrist’s opinion that claimant was disabled in part, because statement that
claimant could not be gainfully employed was not medical opinion but opinion on
application of statute, which is task assigned solely to discretion of Commissioner).
We agree with the ALJ, and we note the following as well. First, the ALJ included
limitations in the hypothetical for Brosnahan’s alleged mental impairments. See
Pearsall v. Massanari, 274 F.3d 1211, 1217-18 (8th Cir. 2001) (ALJ is to determine
residual functional capacity based on all relevant evidence). Second, Brosnahan quit
counseling in 1997 after four sessions, apparently ignored Dr. Fiferman’s later
recommendation for psychotherapy, and linked her activity limitations to physical


appropriately, and on a sustained basis. See 20 C.F.R. Pt. 404, Subpt. P, App. 1,
§ 12.00 C (2003).
                                          -8-
problems. Cf. Jones v. Callahan, 122 F.3d 1148, 1153 (8th Cir. 1997) (ALJ properly
concluded claimant’s mental impairment was not severe where he was not undergoing
regular mental-health treatment or regularly taking psychiatric medications, and
activities were not restricted by emotional causes). And third, Dr. Fiferman was only
a consulting psychologist, whose opinion was based on two interviews and testing
sessions, and whose mental-status-examination findings differed from those of
neurologist Finley. See Bentley v. Shalala, 52 F.3d 784, 787 (8th Cir. 1995) (ALJ
may reject any medical expert’s conclusions if they are inconsistent with record as
whole).

                                           V

       Finally, Brosnahan complains that the ALJ failed to identify the inconsistencies
upon which he based his credibility findings. Although the ALJ gave multiple
reasons for discrediting Brosnahan, we find those reasons unsupported by the record.
The ALJ found Brosnahan to be not entirely credible in part because of her daily
activities and lifestyle, but we have held, in the context of a fibromyalgia case, that
the ability to engage in activities such as cooking, cleaning, and hobbies, does not
constitute substantial evidence of the ability to engage in substantial gainful activity.
See Kelley v. Callahan, 133 F.3d 583, 588-89 (8th Cir. 1998). The ALJ also relied
on “the degree of medical treatment required” and the reports and findings of
Brosnahan’s health care providers. However, the ALJ did not explain “degree of
medical treatment required” or specify the physician’s reports and findings upon
which he relied, and Brosnahan received treatments recommended by ACR for
fibromyalgia. The ALJ also suggested Brosnahan had made inconsistent statements
about her pain and ability to walk and lift,3 but we find that the statements reflect

      3
        Brosnahan reported that her pain occurred “all over” and “never end[ed]”; that
she had “unpredictable” pain “most of the time” from her low back to her neck,
shoulders, and arms, and in her legs and hips; that her pain increased if she stood or
sat too long, but sitting or lying down decreased the pain from standing or walking;
                                           -9-
Brosnahan’s attempt to describe the variability of her symptoms. And in his medical-
records summary, the ALJ stated that Brosnahan had “sought little treatment from
August 1998 until August 1999,” yet she saw Dr. Englebrecht in December 1998 and
April 1999. The ALJ also stated that after August 1999, Brosnahan had no treatment
until January 2000, but the record shows she had a diagnostic test in September 1999.

        The ALJ pointed to Brosnahan’s testimony about taking medications only as
needed, and stopping an antidepressant on her own; about mowing the lawn, which
he found inconsistent with a statement in the record from her husband that she no
longer did yard work; about not seeking mental health treatment or needing surgery;
and about missing doctor’s appointments and participating in vocational
rehabilitation. We also disagree with these reasons for discrediting Brosnahan.
Concerning her sporadic use of medication, Brosnahan reported medication side
effects on multiple occasions, and periodically complained about medication being
altogether ineffective. As to lawn-mowing, she testified in 2000 about her doctor-
approved attempts to mow the lawn in 1999, and we see no conflict with her
husband’s statement--in 1998--that she did no yard work; further, she testified that
her mowing attempts in 1999 were minimal and unsuccessful. The lack of any need
for surgery is also not a reason to discredit Brosnahan: the ACR does not recommend
surgery for fibromyalgia. Further, Brosnahan testified about missing two doctor’s
appointments only because of the very symptoms for which she seeks benefits,
namely, she felt too weak and ill to dress, and she hesitated to reschedule not
knowing whether she would be able to keep a rescheduled appointment. Finally, we
fail to see how participating in vocational rehabilitation during the period after her
injury undermines her credibility or shows anything other than a good-faith attempt
to return to work.

that her ability to walk depended upon where she hurt; and that she had problems
lifting a thirteen-pound watering can, but it was less painful to lift other items that
weighed more.


                                         -10-
       We note that the ALJ may not discredit a claimant solely because her subjective
complaints are not fully supported by objective medical evidence. See Ramirez v.
Barnhart, 292 F.3d 576, 581 (8th Cir. 2002). Further, Brosnahan’s testimony and
reports to the SSA are supported by objective medical evidence of fibromyalgia--
consistent trigger-point findings--and by her consistent complaints during her
relatively frequent physicians’ visits of variable and unpredictable pain, stiffness,
fatigue, and ability to function. We have recognized that fibromyalgia can be
disabling because of its potential for sleep derangement and resulting daytime fatigue
and pain. See Kelley, 133 F.3d at 589. Notably, the VE testified that a claimant who
could not perform reliably on a full-time basis because of pain and fatigue could not
work. Finally, although the ALJ’s residual-functional-capacity findings are
consistent with the FCE findings, the FCE findings are contradicted by repeated
assessments of multiple trigger points and do not take into account Brosnahan’s
consistent reports to her doctors of her fluctuating capacity to function. Thus, we
conclude that remand is warranted for clarification by Dr. Englebrecht--who is
treating Brosnahan for fibromyalgia, and who merely recommended she exercise
within the FCE restrictions as therapy rather than as a measure of what she could do
on a sustained basis--on whether Brosnahan is capable of substantial gainful
employment. Cf. Bowman v. Barnhart, 310 F.3d 1080, 1085 (8th Cir. 2002) (where
long-term treating doctor’s entries and opinion letter were somewhat cursory, ALJ
was obligated to contact him for added evidence and clarification of claimant’s
residual functional capacity).

                                         VI

      For the foregoing reasons, we reverse the judgment of the district court and
remand with instructions to remand to the Commissioner for further proceedings
consistent with this opinion.




                                        -11-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -12-